Sweeney, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 25, 1969, which affirmed a decision holding claimant ineligible to receive benefits. The sole question presented on this appeal is whether claimant, a former State employee receiving a retirement allowance under article 2 of the Retirement and Social Security Law, is eligible for benefits under article 18 of the Labor Law based on remuneration from the State. We have previously passed on this question and held that a former State employee is not eligible to receive unemployment benefits since he is prohibited by subdivision 5 of section 590 of the Labor Law. (Matter of Gombar [Catherwood,), 31 A D 2d 1000; Master of Becker [Catherwood], 27 A D 2d 594.) Decision affirmed, without costs. Herlihy, P. J., Staley, Jr., Greenblott, -Cooke and Sweeney, JJ., concur in memorandum by Sweeney, J.